EXHIBIT January 14, 2010 Securities and Exchange Commission Office of the Chief Accountant 450 Fifth Street, N.W. Washington, DC 20549 RE: Invisa, Inc Ladies and Gentlemen: We have read the statements of Invisa, Inc. pertaining to our Firm included under Item 4.01 of Form 8-K dated January 13, 2010, and agree with such statements as they pertain to our Firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Stark Winter Schenkein & Co., LLP Stark Winter Schenkein & Co., LLP
